Citation Nr: 0834525	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for back and right knee disabilities.  This case 
was previously before the Board in March 2007, at which time 
it was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's in-service right knee complaints were acute 
and transitory and resolved without residual disability.

2.  A chronic right knee disability, to include arthritis, 
was initially manifested many years after service, and there 
is no competent medical evidence to link it to service.  

3.  Clear and unmistakable evidence shows that a back 
disability was present prior to service.

4.  Clear and unmistakable evidence shows that the veteran's 
current back disability was not caused by service or 
aggravated beyond normal progression.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5107, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a letter dated in October 2002, issued prior to the rating 
action on appeal, and in December 2003, February 2005, and 
April 2007 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  June 2006 and April 2007 letters advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
case was last readjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, a statement from the veteran's mother, 
and the testimony of the veteran and his spouse at a hearing 
before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, submitting evidence and 
providing testimony.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

	I.  Right knee 

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The service treatment 
records disclose that on a March 1967 referral to the 
orthopedic clinic, it was reported that the veteran had been 
hospitalized earlier that month for right knee pain.  The 
clinical history on a March 1967 X-ray study of the right 
knee noted an unstable knee.  When he was seen in April 1967, 
the veteran reported right knee pain.  It was indicated that 
he had swelling.  He was treated with an Ace bandage.

On VA examination of the joints in May 2003, the veteran 
asserted that he fell down stairs in November 1966, while in 
service and sustained a fracture of the right knee.  
Following an examination, the pertinent diagnosis was 
moderately advanced degenerative joint disease of the right 
knee.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  The Board acknowledges that the veteran was seen 
during service for complaints of right knee pain.  It is 
significant to point out, however, that his right knee was 
within normal limits on examination in April 1967.  His 
ligaments were stable, there was no swelling and his 
quadriceps were good.  The Board also notes that X-ray 
studies of the right knee in March and April 1967 were 
essentially normal.  It must also be noted that there are no 
further references to complaints of right knee pain for the 
remainder of his period of service.  When he was examined for 
a Medical Evaluation Board in February 1968, there was no 
indication of any problems involving the right knee.  Private 
medical records show that the veteran was seen in September 
2003, and reported a history of right knee pain of one to two 
years duration.  Although the veteran asserts that he has 
experienced right knee problems since service, there is no 
clinical evidence to support this claim.  This supports the 
conclusion that the veteran's in-service complaints were 
acute and transitory and resolved without residual 
disability.  Finally, the Board emphasizes that, following 
the May 2008 VA examination in which the examiner noted he 
had reviewed medical records and the claims folder, it was 
concluded that the veteran's right knee disability was not 
the result of active service.  He commented that there was no 
medical evidence in the service treatment records to account 
for the current diagnosis involving the right knee.  

The only evidence supporting the veteran's claim that his 
right knee disability had its onset in service consists of 
his statements.  Since the veteran is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's allegations regarding the etiology of his right 
knee disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a right knee disability.  

	II.  Back disability 

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

The service medical records disclose that the veteran denied 
having recurrent back pain on reports of medical history 
completed in July and August 1966, before he entered service, 
as well as in December 1966.  Clinical evaluations of the 
spine were normal on each of these examinations.  On referral 
to the orthopedic clinic in June 1967, it was noted that the 
veteran had been seen in April 1967 for low back pain.  
Temporary relief was noted, until he had an exacerbation of 
symptoms which required hospitalization in May.  The veteran 
was seen in the orthopedic clinic later in June 1967, and it 
was noted that he had been in an automobile accident in 
October 1966, prior to service.  He said he was treated at a 
private hospital for back pain and was told that only the 
muscles were involved.  He claimed that he had been bothered 
by low back pain since the accident.  He also asserted that 
the pain was aggravated by prolonged sitting and lifting.  
Following an examination, the impression was mild chronic 
lumbosacral strain, existing prior to service.  It was noted 
that the veteran was fit for retention.

The service treatment records show that the veteran continued 
to be seen for complaints of back pain.  In February 1968, it 
was reported that an examination was essentially negative, 
with no objective signs of pathology.  The examiner 
recommended that he try a lumbosacral corset for six weeks.  
A Medical Evaluation Board examination in February 1968 
revealed that the spine was abnormal.  Tenderness in the 
sacroiliac area was noted, and there was limitation of 
motion.  Low back pain was noted.  

Initially, it must be determined whether a back disability 
was present prior to service.  In Crowe v. Brown, 7 Vet. App. 
238 (1994), the United States Court of Appeals for Veterans 
Claims (Court) indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2007).  In this 
regard, the spine was evaluated as normal at entrance and, 
accordingly, the Board concludes, that the presumption of 
soundness at entrances attaches.

However, the medical evidence of record clearly and 
unmistakably shows that the veteran had a back disability 
prior to service.  In this regard, the Board emphasizes that 
the veteran reported he had been involved in a motor vehicle 
accident shortly before he entered service.  It must also be 
noted that it was concluded in service that the veteran's 
back condition had been present prior to service.  Thus, the 
Board finds that there is clear and unmistakable evidence 
that his back disability was present prior to service.  The 
Board finds this evidence to be more probative than the 
veteran's statements that his back disability had its onset 
in service.  In fact, such contentions are contrary to the 
veteran's own statements made during service, in which he 
acknowledged having been in a motor vehicle accident prior to 
service and that he had been treated for back complaints.

It must now be determined whether the preexisting disability 
was aggravated by service.  As discussed above, the law and 
regulation have been clarified, and VA must now show by clear 
and unmistakable evidence that the veteran's preexisting 
disability was not aggravated by his service.  The Board 
acknowledges, as noted above, that the veteran was treated 
for low back problems during service.  The veteran was 
afforded VA examinations in May 2003.  The examiner noted 
that he reviewed the claims folder.  The examiner opined that 
the veteran's back condition is proximately due to the motor 
vehicle accident which occurred prior to service.  He further 
noted that there were no apparent new injuries were incurred 
in service.  The examiner commented that the veteran's back 
condition was not aggravated by service, but was aggravated 
by osteoarthritis of the right hip and the veteran's altered 
gait biomechanics secondary to his right hip and surgery on 
his right great toe.  

The competent medical evidence establishes that the veteran's 
back disability preexisted service and was not aggravated 
thereby.  The Board acknowledges that the veteran's mother 
furnished a statement in which she alleged she visited the 
veteran in the hospital while he was in service in "1969."  
She wrote that he hurt his back lifting a 55-gallon drum.  
This is simply not supported by the evidence of record.  In 
fact, there are several references in the record to the fact 
that the veteran did not have a trauma to the back in 
service.  The only evidence supporting the veteran's claim 
consists of his statements, and the medical conclusions 
reached following the VA examinations in May 2003 are of 
greater probative value.  While the Board recognizes that the 
veteran was treated for complaints pertaining to the back in 
service, any such symptoms the veteran experienced during 
service were nothing more than an acute flare-up of the 
condition, with no residual increase in the underlying 
disability.  Moreover, the VA examiner found that the current 
disorder is not related to service.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for a back disability.


ORDER

Service connection for a right knee disability is denied.

Service connection for a back disability is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


